Case 2:18-bk-15559-NB   Doc 222-18 Filed 03/04/21 Entered 03/04/21 16:19:46
                        Desc Exhibit 18 Page 1 of 2




                          EXHIBIT 18
                  Case 2:18-bk-15559-NB                                Doc 222-18 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                                       Desc Exhibit 18 Page 2 of 2

                         Secretary of State                                                        LLC-12                                         18-C75713
                         Statement of Information
                         (Limited Liability Company)                                                                                              FILED
                                                                                                                                   In the office of the Secretary of State
 IMPORTANT- Read instructions before completing this form.                                                                                of the State of California

 Filing Fee - $20.00
                                                                                                                                                  AUG 17, 2018
 Copy Fees - First page $1.00; each attachment page $0.50;
             Certification Fee - $5.00 plus copy fees
                                                                                                                                   This Space For Office Use Only
 1. Limited Liability Company Name (Enter the exact name of the LLC. If you registered in California using an alternate name. see instructions.)

  SOUTHWEST FINANCE LLC
 2. 12-Digit Secretary of State File Number                                          3. State, Foreign Country or Place of Organization (only if formed outside of California)
                            201535110077                                               CALIFORNIA
 4. Business Addresses
 a. Street Address of Principal Office-Do not list a P.O. Box                                       City (no abbreviations)                                       State   Zip Code
410 W AMERIGE AVE                                                                                   FULLERTON                                                     CA      92832
 b. Mailing Address of LLC, if different than item 4a                                               City (no abbreviations)                                       Stale   Zip Code
 410 W AMERIGE AVE                                                                                  FULLERTON                                                     CA      92832
 c. Street Address of California Office, if Item 4a is not in California- Do not list a P.O. Box       City (no abbreviations)                                    State    Zip Code
 410 W AMERIGE AVE                                                                                  FULLERTON                                                      CA      92832
                                             If no managers have been appointed or elected, provide the name and address of each member. At least one name and address
                                             must be listed. If the manager/member is an individual, complete Items 5a and 5c (leave Item 5b blank). If the manager/member is
 5. Manager(s) or Member(s)                  an entity, complete Items 5b and 5c (leave llem 5a blank). Note: The LLC cannot serve as its own manager or member. If the LLC



  Franc
                                                                                                   I   Middle Name                 I
                                             has additional managers/members, enter the name(s) and addresses on Form LLC-12A (see instructions).
 a. First Name, if an individual - Do not complete Item Sb                                                                             LastName
                                                                                                                                    Balistrieri                                 I     Suffix


 b. Entity Name - Do not complete Item 5a


 c.Address
  410 WAMERIGEAVE
                                                                                                   I   City (no abbreviations)
                                                                                                    fullerton
                                                                                                                                                                I I
                                                                                                                                                                  State
                                                                                                                                                                  CA 92832
                                                                                                                                                                          Zip Code


 6. Service of Process           (Must provide either Individual OR Corporation.)
      INDMDUAL- Complete Items 6a and 6b only. Must include agent's full name and California street address.

                                                                                                                                   I
                                                                                                                                                                I I I
 a. California Agent's First Name (if agent is not a corporation)                                   Middle Name                        LastName                                       Suffix
 Franc                                                                                                                               Balistrieri
 l·1Sorev\t:leMSERie3E iAVE corporation)- 0o not enter a P.O. Box                                      Cilli (no abbreviations)                                   State    Zip Code
                                                                                                    ful erton                                                      CA       92832
      CORPORATION- Complete Item 6c only. Only include the name of the registered agent Corporation.
 c. California Registered Corporate Agent's Name (if agent is a corporation) - Do not complete Item 6a or 6b



 7. Type of Business
 a. Describe the type of business or services of the Limited Liability Company
 real estate rental
 8. Chief Executive Officer, If elected or appointed
 a. First Name                                                                                      Middle Name                    I
                                                                                                                                                               I I I
                                                                                                                                     Las!Name                                         Suffix


 b. Address                                                                                         City (no abbreviations)                                       State   Zip Code


 9. The Information contained herein, including any attachments, is true and correct.

   08/17/2018                    franc Balistrieri                                                                       manager
   Date                              Type or Print Name of Person Completing the Form                                    Titie                        Signature
Return Address (Optional) (For communication from the Secretary of State related to this document, or if purchasing a copy of the filed document enter the name of a
person or company and the mailing address. This information will become public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

Name:                  r                                                                                             l
Company:
Address:
City/state/Zip:        L                                                                                             J
 LLC-12 (REV 0112017)
                                                                                           Page 1 of 1                                            2017 Cafifomia Secretary of State
                                                                                                                                                    www.sos.ca.gov/business/be
